United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      September 13, 2006

                                                                 Charles R. Fulbruge III
                               No. 05-60287                              Clerk



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                               MORRIS JAMES,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
              for the Northern District of Mississippi
                         Case No. 2:03-CR-88


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

           Appellant Morris James was convicted of twenty-three

counts of mail fraud, violating 18 U.S.C. § 1341.                   He raises

several issues on appeal.         The court has carefully considered

appellant’s position in light of the briefs, oral arguments, and

pertinent portions of the record.          We conclude that, viewing the

evidence in the light most favorable to the verdict, there was

sufficient evidence to demonstrate specific intent to defraud and

thus to sustain James’s convictions.         Further, the district court

did not    abuse   its   discretion   in   denying   James’s     request     for


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
subpoenas or an investigator because James failed to make the

requisite showing of necessity at trial, and has not demonstrated

to this court that the district court’s ruling was prejudicial to

his defense.    No Batson violation was present in the Government’s

use of peremptory challenges. Additionally, the district court did

not err in its instruction to the jury concerning a matter of tax

law.   Finally, we hold that the district court’s admission of

evidence   at   trial   did   not   violate   the   Sixth   Amendment’s

confrontation clause.    The district court judgment is AFFIRMED.




                                    2